              Case 1:21-mc-00194-KPF Document 36 Filed 05/21/21 Page 1 of 1




                                                     May 21, 2021


         Via ECF
         Hon. Katherine Polk Failla, U.S.D.J.                        MEMO ENDORSED
         United States District Court, S.D.N.Y.
         40 Foley Square, Room 2103
         New York, NY 10007


                Re:    Breaking Media, Inc. v. Jowers, No. 1:21-mc-00194-KPF
                       Request for Leave To Reply to Respondent’s Opposition Brief

         Dear Judge Failla,

                On behalf of Petitioner Breaking Media, Inc., dba Above the Law (“ATL”), we
         request leave to reply to the new items raised by Respondent in his May 18 opposition to
         ATL’s fees application (Dkt. 34). We would do so by Tuesday, May 25. We appreciate
         Your Honor’s consideration.


                                                     Respectfully,

                                                     /s/Terence P. Keegan
                                                     Terence P. Keegan


         cc: Counsel of record via ECF



Application GRANTED. Petitioner may file a letter brief, not to exceed five
pages, on or by May 25, 2021.

Dated:    May 21, 2021                              SO ORDERED.
          New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
